In 1945, on the heels of the 
most destructive conflict the world had ever seen, 
facing an uncertain future characterized by the threat of 
nuclear annihilation, the United Nations was 
established by men and women of strategic vision. In 
San Francisco, my country proudly sat among the 
Organization’s founders. 
 Our courageous political ancestors created this 
Organization in the belief that international law, based 
on the doctrine of sovereign equality of States, must 
supplant the use of force to settle differences between 
nations. This core abiding conviction of the founders 
must be repeatedly reconfirmed. The founders’ sense of 
purpose must also be reaffirmed. And the obligation 
they handed down to us must continue to be exercised 
by all with a solemn sense of responsibility. 
 However much the world has changed since 
1945, the United Nations remains the only universal 
intergovernmental institution that unites us as a global 
community of sovereign States. And standing at the 
very heart of this indispensable Organization is the 
General Assembly, the ultimate source of the 
international system’s legitimacy. The unique world 
forum that is the General Assembly brings us together 
as sovereign equals, each acting on behalf of a country, 
with one vote, as guaranteed by the Charter of the 
United Nations. 
 The sacrosanct character of the foundational 
doctrine of sovereign equality and its accompanying 
binding obligation to respect each other’s sovereignty 
and territorial integrity constitutes the very nature of 
the enduring legitimacy of the United Nations. 
 This arrangement has not changed, and I believe 
it must not change — unless we seek to overthrow the 
Charter and overturn the global legal order upon which 
it is built. 
 I come before the General Assembly as the 
President of a country that has become caught up at the 
heart of one of the most dangerous challenges to the 
 
 
29 08-51570 
 
nature of the international system since the founding of 
the United Nations. I speak of the unilateral, illegal and 
illegitimate declaration of independence by the ethnic 
Albanian authorities of our southern province of 
Kosovo and Metohija, a territory that stands at the 
crucible of the identity of the Serbian people. It is the 
essential link between our proud national past and our 
proud European future. It is what ties the living 
tradition of Serbia to itself today. 
 The attempt at secession took place on 
17 February 2008, in direct violation of the Charter of 
the United Nations, the Helsinki Final Act and Security 
Council resolution 1244 (1999). Kosovo’s ethnic 
Albanian leaders chose to take that unilateral step after 
walking away from the negotiating table. They 
believed that if they walked away, the path to securing 
independence would open up before them. They 
believed it because that is what they were told. And 
they believed it because an artificial deadline on the 
talks was affirmed from the outside, after which, if no 
compromise solution was reached, Kosovo’s 
independence would be imposed. 
 Under such circumstances, a negotiated solution 
was never a realistic option. With a fixed deadline and 
a default position that fulfilled the maximalist demands 
of Kosovo’s ethnic Albanians, what incentive did they 
have to negotiate with Serbia in good faith? All they 
had to do was to pretend to engage in a process 
predetermined to fail and wait out the clock. 
 The incentives for compromise were far 
outweighed by the incentives for maximalism. The 
result was the rejection of Serbia’s reasonable offer of 
almost unrestricted self-government, the broadest 
possible autonomy one can imagine. 
 Kosovo’s unilateral declaration of independence 
(UDI) amounts to an attempt to partition a State 
Member of the United Nations against its will, and 
with disregard for the firm opposition of the Security 
Council, in order to appease a volatile and threatening 
ethnic minority. As a result, the very nature of the 
international system has been called into question. 
 We all know that there are dozens of Kosovos 
throughout the world, just waiting for secession to be 
legitimized, to be turned into an acceptable norm. 
Many existing conflicts could escalate, frozen conflicts 
could reignite, and new ones could be instigated. 
 We have heard the argument that Kosovo is sui 
generis, that it is a unique case. But the truth is, that is 
tantamount to saying that Kosovo is an exception to 
international law, that Kosovo should stand beyond the 
rules that govern the behaviour of the international 
community. 
 The Republic of Serbia rejects that claim, 
believing that no people is authorized to declare itself 
an exception, especially when doing so is in defiance 
of the position taken by the Security Council. 
 We face a defining moment. We must stand 
together in steadfastness and determination against a 
fundamental violation of international law. 
 Serbia responded to Kosovo’s UDI with utmost 
responsibility and restraint. Despite political turmoil, 
our country continued to work hard to contribute to 
maintaining regional stability. From the very onset of 
this grave crisis, Serbia has ruled out the use of force. 
And we have not exercised other unilateral options, 
such as the imposition of economic sanctions against 
our breakaway province. Instead, we have opted for a 
peaceful and diplomatic approach, the result of which 
is that a vast majority of States Members of the United 
Nations have refrained from recognizing Kosovo’s 
UDI. They have continued to abide by their obligations 
under the Charter of the United Nations to respect the 
sovereignty and territorial integrity of my country. On 
behalf of the Republic of Serbia, allow me once again 
to sincerely thank these countries for their adherence to 
the principles of international law. 
 Serbia proposes a non-confrontational way to 
respond to the threat posed to its territorial integrity. 
We have chosen to use the law. While rejecting 
violence and unilateralism categorically, we are equally 
emphatic in demanding that justice be delivered 
through the proper legal means at the disposal of any 
State Member of the United Nations. To that end, the 
Republic of Serbia has submitted a draft resolution to 
be considered at this session of the General Assembly. 
Let me make it clear that the text of the draft resolution 
refrains from taking political positions on Kosovo’s 
UDI. Instead, in simple and direct language, it asks the 
principal judicial organ of the United Nations — the 
International Court of Justice — to render an advisory 
opinion on the following question: “Is the unilateral 
declaration of independence by the Provisional 
Institutions of Self-Government of Kosovo in 
accordance with international law?” 
  
 
08-51570 30 
 
 We believe that sending the Kosovo question to 
the International Court of Justice would prevent the 
crisis from serving as a deeply problematic precedent 
in any part of the globe where secessionist ambitions 
are harboured. We also believe that an advisory opinion 
from the Court would provide politically neutral yet 
judicially authoritative guidance to many countries still 
deliberating on how to approach Kosovo’s UDI in line 
with international law. 
 Members’ votes in support of the draft resolution 
would serve to reaffirm another key international 
principle at stake: the right of any State Member of the 
United Nations to pose a simple, elementary question 
on a matter it considers vitally important to the 
competent court. To vote against is in effect to vote to 
deny the right of any country, now or in the future, to 
seek judicial recourse through the United Nations 
system. To vote against means to accept that nothing 
can be done when secessionists in any part of the world 
proclaim the uniqueness of their cause and claim 
exception to the universal scope of international law. 
Such an attitude could lead to the end of the United 
Nations system as we know it. Allow me therefore to 
formally ask for the support of each and every Member 
State for Serbia’s proposal before the General 
Assembly. 
 While the International Court of Justice 
deliberates on the legality of UDI, Serbia will remain a 
good-faith partner in the interim administration of our 
southern province. The functionality of a reconfigured 
international civilian presence under the overall 
authority of the United Nations, as defined by 
resolution 1244 (1999), is of great importance to my 
country. It must remain status-neutral and cannot 
therefore be based on the so-called Ahtisaari proposal, 
which was rejected by Serbia and not approved by the 
Security Council. 
 It is well known that the European Union (EU) 
has committed itself to building the much-needed 
institutional and societal fabric of our southern 
province. Let there be no doubt: My country supports 
the deepening of Europe’s engagement in any part of 
Serbia, including Kosovo. In order for Europe’s 
presence in Kosovo to be fully anchored within an 
acceptable, legitimate framework, it is vital that its 
mandate be approved by the Security Council. We will 
work with the Member States and the Secretariat to 
ensure that we achieve consensus in the near future on 
the international civil presence in our southern 
province. 
 In conclusion, I want to emphasize that the 
central strategic priority of the Republic of Serbia is 
rapid accession to the European Union. Serbia will join 
the EU not only for reasons of geography, heritage, and 
economic prosperity, but also because of the values we 
hold in common. They constitute the intangible 
greatness of twenty-first-century Europe and they form 
the foundation of our democracy, our society and our 
beliefs in what we can accomplish. 
 Our common values also point to the significance 
of reconciliation — an important reason why Serbia is 
fully cooperating with the International Criminal 
Tribunal for the Former Yugoslavia. We have 
demonstrated our unequivocal commitment time and 
again. We will continue to do so because it is our  
duty — our legal, political and moral duty — to the 
victims, to ourselves and, most of all, to the 
generations to come. 
 Europe has become the unifying force of the 
region. My country’s absolute dedication to joining the 
EU is shared by all the countries of the western 
Balkans. If we choose, as democracies, to belong to 
something that is greater than the sum of its parts, the 
balkanization of the Balkans can be reversed. 
 Serbia’s European vision is complemented by our 
strong desire to continue restoring and deepening the 
many close friendships that Yugoslavia made across the 
globe during the post-Second World War period. It will 
be one of the key priorities in the years to come for my 
country and my Government. As a country that is the 
largest successor to a co-founder of the Non-Aligned 
Movement, Serbia will work hard to contribute to a 
more equitable global community, devoted to 
advancing the democratization of international 
relations, economic and social development, and 
human rights. 
 I close by saying that my country remains ready 
to further promote a nobler form of intergovernmental 
cooperation that truly addresses challenges, alleviates 
divisions, and reduces tensions. Such a vision can be 
built only on the firm foundation of the universal 
principles of sovereign equality, solidarity and 
international law within the framework of the United 
Nations. 